Citation Nr: 0420107	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  01-09 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a right 
leg injury.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission 


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The veteran testified before the undersigned in January 2004.  
A copy of the transcript of that hearing is of record.  

After a review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  

REMAND

The veteran asserts that during service in Vietnam in 1970, 
he was hospitalized at the medical facilities at Long Binh 
and in Saigon for injuries to the right leg.  He testified 
that he was on sick call four times after his injuries, was 
hospitalized for about 32 days, and was then returned to 
light duty with the 551st Transportation Company. 

The available service medical and personnel records contain 
no reference to hospitalization or treatment in 1970 or 1971 
while the veteran was in Vietnam. 

In July 2002 and September 2003, the National Personnel 
Records Center (NPRC) reported negative results to the RO's 
requests for records.  However, there remains some 
uncertainty as to whether the NPRC search covered the medical 
facilities where the veteran was treated at the time of the 
injury. 

Also, the veteran testified that he was treated after service 
by VA from 1970 to 1984.  And there is evidence that the 
veteran applied for disability benefits from the Social 
Security Administration.  
Under VA's duty to assist, the Board determines that 
additional evidentiary development is required and the case 
is REMANDED for the following action:

1.  Under VCAA's duty to notify, notify 
the veteran of the evidence, not already 
of record, needed to substantiate his 
claim, namely, evidence of an in-service 
injury, medical evidence of a current 
right leg disability, and medical evidence 
of a relationship between the current 
right leg disability and the in-service 
injury. 

2.  Request a specific NPRC search for 
clinical records of the medical 
facilities at Long Binh or in Saigon for 
treatment of a right leg injury for the 
period from September 1970 to December 
1970, with either HHQ, 4th Transport 
Company or the 551st Transportation/Port 
Security Company under Headquarters, U.S. 
Army Support Command, Saigon. 

3.  Obtain VA records from 1970 to 1984 
from the Memphis VAMC and all records 
from the Jackson VAMC. 

4.  Obtain records of the Social Security 
Administration, pertaining to the 
veteran's application for disability 
benefits in 2000. 

5.  Ask the veteran to provide any 
evidence in his possession, not 
previously submitted, that pertains to 
the claim.

6.  After the above development has been 
completed, adjudicate the claim.  If the 
evidence of record does not contain 
sufficient medical evidence to decide the 
claim obtain a VA examination or medical 
opinion.  If the benefit sought is denied, 
prepare a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




